Case 1:19-cr-10333-MLW Document 12 Filed 09/10/19 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

Vv. Cr. No. 19-10333-MLW

HILDEGAR CAMARA,
Defendant.

Oo
6
fl
a

 

WOLF, D.J. September 10, 2019

On September 6, 2019, the government filed an information and
a plea agreement. The plea agreement provides that the defendant
shall plead guilty to the six charges in the information by
September 30, 2019. See Docket No. 2.

In view of the foregoing, it is hereby ORDERED that:

1. By September 12, 2019, the government shall either
confirm that Docket No. 2 is the complete plea agreement or file
any additional document(s) necessary to provide the court with the
complete plea agreement.

2. A hearing to determine whether the court should accept
the proffered waiver of indictment and guilty pleas shall be held

on September 19, 2019, at 2:00 p.m.

 
